DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sliding growing bed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Coghan (US 2014/0223818) in view of Ritzow (US 5328049).
For claim 16, Coghan teaches an aquaponics aquarium system (abstract and figs) comprising: an aquarium tank (60) having a pump (airlift pump, abstract); a removable hydroponic growing bed (10, can be removed to access the fish tank) wherein the removable hydroponic growing bed comprises a removable filter box (26 that holds the filter elements 27 and 28, para 0034) and a removable lid for housing plants (40, the plant insert can be removed, it is an insert), a depression (see fig. 2, 10 has a concavity inward or a central depression that holds the filter within the tank as per fig. 1), a connection for directing water from the pump to the removable filter box (16 to 20/21, para 0032), a spillway for the water to flow back into the aquarium tank (32 OR 39).
Coghan is silent about wherein the removable hydroponic growing bed slides forward to allow access to the aquarium tank.
Ritzow teaches an aquarium tank (abstract and figs) having a cover thereon (24) wherein the covers slides forward to allow access to the aquarium tank (Col. 2, lines 7-20 and see figs., the cover can be slid  forward).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include make the removable hydroponic growing bed of Coghan slide forward to allow access to the aquarium tank as taught by the sliding aquarium tank cover of Ritzow, in order to allow a user to remove the bed and quickly and easily access the aquarium to feed fish.
For claim 17, Coghan as modified by Ritzow further teaches wherein the depression is in a central portion of the removable hydroponic growing bed (see fig. 2, 10 has a concavity inward or a central depression that holds it within the tank as per fig. 1) to prevent the plant growing bed from tipping off the aquarium tank (see fig. 1).
For claim 18, Coghan as modified by Ritzow further teaches wherein the removable filter box comprises a mechanical filter media (carbon 27) residing on top of a biological filter media (zeolite, 28, see fig. 3, some of the elements 27 are “on top” of 28) for removing solids and converting nitrogenous wastes in the water excreted by fish into nitrate (the filter performs this function para 0044), wherein the filter box has apertures on the bottom to allow water to pass through into the plant growing bed (para 0034, 26 is a fibrous mat, which has apertures (it is a mesh with openings there through) on the bottom that allow water to pass through).
For claim 19, Coghan as modified by Ritzow further teaches wherein the removable lid comprises at least two openings (40 has at least two openings where 41 are as per fig. 2).
For claim 20, Coghan as modified by Ritzow further teaches wherein the at least two openings hold net pots (41, see fig. 2).
For claim 21, Coghan as modified by Ritzow is silent about wherein the at least two openings hold trays (41 is a tray or a shallow container, see fig. 2).
For claim 22, Coghan as modified by Ritzow is silent about wherein the removable lid is a first removable lid and further comprising a second removable lid, wherein the first removable lid is interchangeable with the second removable lid having a different number of openings than the first removable lid.
It would have been an obvious to one having ordinary skill in the art at the time the invention was filed to make a second lid having different number of openings in order to support and accommodate a different variety or number of plants, or of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
For claim 23, Coghan as modified by Ritzow further teaches wherein the removable filter box is located within the depression (see at least fig. 3, the filter is within the central depression of element 10).

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. 
Applicant argued that, Coghan fails to teach “wherein the removable hydroponic growing bed slides partially forward. In fact, planter 10 of Coghlan cannot slide forward due to the bottom rim.”. Applicant further argued that, “Ritzow fails to overcome the deficiencies of the primary reference, Coghlan. Ritzow describes a vivarium having screen cover 24, wherein the screen cover slides completely off the vivarium when in the open position.”
The office respectfully disagrees with this argument. It is noted that Coghan is not relied upon to teach the sliding feature, Ritzow is. In reference to Ritzow it is additionally noted that Ritzow can be slid partially forward by a user, Ritzow structure allows a user to slide the cover of Ritzow partially, the user will then be able to access the fish tank. Furthermore amended claim 1 does not in any way prevent the lid from being completely slid of the device.
In response to applicant’s argument that “Coghlan cannot slide forward due to the bottom rim”, it is noted that Coghan’s growing bed can be removed by lifting element 10 from the tank. Ritzow teaches removing an element from a tank by sliding that element off. It would therefore be obvious as substitution of functional equivalent to substitute removing the growing bed by lifting it up with the removable sliding element since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Both are old and well known ways to access the contents of a fish tank or aquarium. 

Applicant further argued that “There is no disclosure in Coghlan of "wherein the removable hydroponic growing bed has a depression in a central portion to prevent the removeable hydroponic growing bed from tipping off the aquarium tank"
Examiner respectfully disagrees, as noted above 10 has a concavity inward or a central depression that holds it within the tank as per fig. 1 and 3. A depression is defined as a sunken place on a surface. The central portion of 10 sinks towards the middles and thus is a sunken place on the surface 10.
Applicant further argued that, “motivation to combine Coghlan and Ritzow is clearly lacking as the proposed modification would destroy the intended function of Coghlan reference. If a proposal for modifying the prior art in an effort to attain the claimed invention causes the art to become inoperable or destroys the intended function, then the requisite motivation to make the modification would not have existed. See In re Fritch, 972 F.2d 1260, 1265 n. 12, 23 U.S.P.Q. 2d 1780, 1783 n. 12 (Fed. Cir. 1992) (“A proposed modification [is] inappropriate for an obviousness inquiry when the modification render[s] the prior art reference inoperable for its intended purpose.”); In re Ratti, 270 F.2d 810, 813, 123 U.S.P.Q. 349, 352 (C.C.P.A. 1959) (holding the suggested combination of references improper under section 103 because it “would require a substantial reconstruction and redesign of the elements shown in [a prior art reference] as well as a change in basic principles under which [that reference’ s] construction was designed to operate.”). Planter 10 of Coghlan is shaped in a way that allows it to sit directly on a round aquarium and has bottom rim 33 to assist in its stability in sitting on the aquarium, i.e., to prevent sliding.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Coghan teaches the  bed can be removed by lifting element 10 from the tank. Ritzow teaches removing an element from a tank by sliding that element off. It would therefore be obvious as substitution of functional equivalent to substitute removing the growing bed by lifting it up with the removable sliding element since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Both are old and well known ways to access the contents of a fish tank or aquarium.
Furthermore this would in no way break the device of Coghan. Coghan modified with a sliding lid would still serve as a cover to the aquarium and accommodate plants. The cover could still be secured in place in similar manner as taught by Ritzow. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619